     Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 1 of 16




                                                                                         21EF051749
             :IN THE DISTRICT COURT OF JOHNSON COUNTY, KANSAS
                          CIVIL COURT DEPARTMENT



KELLY 'HUNTER
                            Plaintiff                        Case No: 21CV00985
              vs                                            Division: 4
                                                            'K.S.A. Chapter 60
COSTCO'WHOLESALE CORPORATION
                   Defendant



                        REQUEST AND SERVICE INSTRUCTION FORM


To: Cle± of the District Court:


Please issue a SUMMONS and PETITION in this action for COSTCO WHOLESALE CORPORATION
whose address •for service is: -

       1 12 SW 7TH STREET; SUITE 3C
       TOPEKA,KS 66603


Service through the Sheriff of SHAWNEE County, State of KANSAS




                                        By: Is! GERALD GRAY
                                        GERALD GRAY,#26749
                                        2300 MAIN ST, STE 900
                                        KANSAS CITY, MO 64108
                                        816-309-5208




                                                     Clerk ofthc District Cotut,, Johnson County Kansas
                                                                                   03/08/21 10:43pni 118
     Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 2 of 16




               IN THE DISTRICT COURT OF JOHNSON COUNTY,KANSAS
                           CIVIL COURT DEPARTMENT



KELLY HUNTER
                               Plaintiff                                     Case No: 21CV00985
               vs                                                           Division: 4
                                                                            .K.S.A. Chapter 60
COSTCO WHOLESALE CORPORATION
                   Defendant

                                               SUMMONS

To the above-named defendant:

        YOU ARE HEREBY NOTIFIED that an action has been commenced against you in this court.
You are required to tile your answer to the petition with the court and to serve a copy'upon the
plaintiffs attorney, as follows:


                               Name: GERALD GRAY
                                Address: 2300 MAIN ST,STE 900
                                         KANSAS CITY, MO 64108
                               .Phone:  (816) 309-5208


Within 21 days after service of summons upon you.

        If you fail to do so,judgment by default will be taken against you for the relief demanded in the
attached petition, which is incorporated herein by reference. Any related claim which you may have
against the plaintiff must be stated as a counterclaim in your answer, or you will thereafter be barred
from making such claim in any other action.




                                                            is/ J' ennie Leach
                                                            Clerk ofthe District Court


Dated: March 9, 2021




                    Johnson County Court House,.150 W. Santa Fe St., Olathe, KS 66061
                                                             Clcrk ofthe District Court, Johnson County Kanms
                                                                                          3/972021 0943:05 lIS
  Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 3 of 16


                                                                                            21CV00985
                                                                                            Div4


              IN THE CIRCUIT COURT OF JOHNSON COUNTY, KANSAS

KELLY M.HUNTER
23105 S. Cleveland Avenue
Peculiar, Missouri 64078

              Plaintiff,

V.                                                          Case No.

COSTCO WHOLESALE CORPORATION                                J URY TRIAL.DEMANDED
999 Lake Drive
Issaquah, WA 98027
Serve at:
The Corporation Company
1 12 SW 7th Street, Suite 3C
Topeka, Kansas 66603

               Defendant.


                                 PETITION FOR DAMAGES

       COMES .NOW, Plaintiff, KELLY .M.:HUNTER (herein after "Mrs. Hunter or Plaintiff")

and fbr her cause of action against COSTCO WHOLESALE CORPORATION ("Costco or

Defendant") on claims of unlawful harassment, discrimination and retaliation. Plaintiff seeks

compensatory and punitive damages against Defendants and states as follows:

            NATURE OF THE ACTION AND SUMMARY OF ALLEGATIONS

       i.      Plaintiff brings this action against Defendant for discriminatory, retaliatory, and

other unlawful conduct in employment pursuant to Title VII of the Civil .Rights Act of 1964, as

amended, 42 U.S:C. 2000e et seq., the Americans .with Disabilities Act of 1990, as amended., 42

       §§ 12101 ei seq. ('AD"); the Age Discrimination in Employment Act of 1967, as

amended, 29 U.S.C. §§ 621 et seq..("ADEA"); and violation of Kansas common law as result of

'Defendants: a) unlawful denial of Mrs.'Hunter's. employment'opportunities based on her sex, age,




                                                         Clerk ofthe District Cowl; Johnson County Kansas
                                                                                     03/08/21 10:43pm IiS
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 4 of 16




and disability; b)retaliation for reporting wrongful conduct; and c)engaging in other related lawful

acts, conduct, and pradtices. Mrs. Hunter also brings claims for retaliatory discharge.

               The acts, conduct, and practices which form the basis for this action have resulted

in Defendant discriminating against Mrs. Hunter on the basis of her sex, age and disability with

respect to the terms, conditions, and privileges of her employment, and the procedure or manner

in which Defendant have evaluated Mrs. Hunter's qualifications for continued employment

opportunities has resulted in prohibited sex, age and disability discrimination.as well as retaliation.

'Mrs. Hunter was also subjected to a hostile work environment and disparateyeatment.

       3.      The related acts, conduct, and practices of Defendants are a violation of §1 981,

Title VII, ADA, ADEA and Kansas common law.

       4.      The unlawful conduct of Defendant, which deprived Mrs. Hunter of her

employment and directly resulted in the significant loss of financial compensation and other

benefits which he would. have earned and been entitled to but for the discrimination and retaliation

alleged in this complaint.

       5.       Defendant's decisio.n to terminate Mrs. Hunter's employment was pretext for

unlawful discrimination and retaliation.

       6       In violation of Title VII, ADA, AD.EA and Kansas common law, Defendant has

repeatedly and continuously discriminated and retaliated against Mrs. Hunter for engaging in

protected activity, such as but not limited to, her reporting discriminatory conduct as well as

noncompliant. conditions ofthe facility.

       7        Defendants actions also are in violation of Kansas common law prohibiting

discharge or discrimination against any employee.

                             PARTIES,JURISDICTION & VENUE


                                                            Clerk ofthc Distfict.Colut Johnson County K4115.75
                                                                                        03/08/21 10:43pm
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 5 of 16




       „8.     Kelly Hunter resides at 23105 S. Cleveland Avenue, Peculiar, Cass County,

Missouri. She is a 44-year-old female who has a medical condition that qualifies as a disabilitY

under the ADA.

       9.      Mrs..'Hunter was employed at Costco. Managers and employees discriminated

against Mrs. Hunter based on her sex, age, and. disability. She was also retaliated against for

complaining and reporting sex, age, and disability discrimination in the workplace; as well as other

violations of Costco policy and. the law.

        10.    Costco is an international whose headquarters are located at 999 Lake Drive,

Issaquah, King County, Washington 98027 with locations in Johnson County, Kansas and is an

employer within the meaning of

        I 1.   .A t all times relevant hereto. Costco was Mrs. Hunter's employer and he was a full-

time employee.

        12.    Costco is an entity which acts through agents. It is liable for the conduct of its agents

acting within the course and scope of their agency; its own negligence or unlawful conduct; the

acts of its agents which, it knowingly ratifies; injuries incurred by agents' performance of its non.-

delegable duties; acts done by agents for whieh the agency relationship allows or assists the agent

to perform; and acts its' agents take by virtue of their position with the City.

        1 3.   At all:times during Plaintiff's employment with Costco, they were an."employer”

as defined by Title VII, ADA,and the A:DEA, specifically 42 U.S.C. § 2000e, 29 U.S.C. § 630(b),

because Costco was engaged in an.industry affecting commerce and had twenty or more employees

for each working day in at least twenty or more calendar weeks in every year of Plaintiff's

employment with Costco.



                                                            Clerk ofthe District Couit Johnson County Kansas
                                                                                        03/08/21 10:43pm HS
  Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 6 of 16




       14.      At all times during Plaintiff's employment with COSTCO, they were an

"employer" as defined by the KAAD, specifically K.S.A. § 44-1 112(d), because COSTCO

employed four or more persons in Kansas at all times during Plaintiff's employment.

        1 5.    At all times during Plaintiff's employment with COSTCO„ COSTCO was

Plaintiff's employer for purposes of the common law of Kansas, and federal law because it

controlled all aspects of her employment with COSTCO.

       16.      COSTCO treated Plaintiff as an employee as it related to taxes, unemployment,

workers' compensation, and compensation.

       17.      This Court has jurisdiction over the claims set out in this complaint under 28 U.S.C.

§1331 because Plaintiff's claims arise under federal law.

        1 8.    This Court has supplemental jurisdiction under 28 U.S.C. §1367 over Plaintiff's

Kansas law claims because such claims form. part of the same case or controversy under Article

IU of the United States Constitution in that Plaintiffs federal and state law claims derive from a

common nucleus of operative facts and. they would ordinarily be expected to be tried in one judicial

proceeding. .

        19.     Venue is proper in this Court pursuant to 28 U.S.C. §1391.(b) because a substantial

part of the events or omissions giving rise to Plaintiffs claims occurred in this District.

       20.      COSTCO is subject to personal jurisdiction in Kansas because COSTCO's

conducts substantial and ongoing 'business in Kansas, and as alleged herein, committed unlawful

discriminatory acts and tortious conduct in Kansas.

       21.      Mrs. Hunter seeks recovery in excess of S75,000.00 for pecuniary and

nonpecuniary damages, including lost wages and benefits, out ofpocket expenses, interest, mental

and emotional distress, and reasonable attorney's fees.


                                                            Clerk ofthe District Cbutt, Johnson County Kansas
                                                                                         03/08/21 10:413pni HS
      Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 7 of 16




              12.      Plaintiff filed a charge of discrimination against COSTCO with .the Equal

 Employment Opportunity Commission ("EEOC")on December 1, 2019 regarding claims of sex,

age, and disability discrimination as well as retaliation and other unlawful acts, conduct, and

 practices set forth within those charges and arising out of and related to that therein. are to be

. incorporated and included with this Complaint.

              23.      The EEOC mailed Plaintiff notice of her Right to Sue with respect to said charge

on December 7, 2020 this action is, brought within 90 days of Plaintiffs receipt of said Notice of

'Right to Sue.(A copy of the right to sue letter is attached as Exhibit A).

              24.      'Plaintiff has exhausted all her administrative remedies with. the 'EEOC.

              25. ,    Plaintiff has fully complied with any and all prerequisites to jurisdiction in this

 Court under Section Title VII, the ADA, the ADEA,and related law.


                                         GENERAL ALLEGATIONS

  •           -26.     Costco, through its agents, has exhibited a constant history of discriminatory and

 hostile behavior towards.Mrs. Hunter dating back to August 2018_

      •       27.      Mrs. Hunter applied for a position with Costeo prior to being hired but was denied

 employment because she disclosed a disability she suffered from during her interview. ,

              28.     • Mrs. Hunter begin her employment: with Costeo on or about March 13,2019.

          •   29.     'She has worked in several departments in various roles different roles during her

 time employed at-Costco.

              30.      Mts. Hunter had a strop9,:pertbrmance record during her tenure with Costeo before .

 the events that give rise to this action occurred.

              31..     Sometime in March 2019, Mrs. Hunter agai.n disclosed her disability to

 management.

                                                                   Clerk ofthe District Cowl.; Johnson County Kansas
                                                                                                03/08/21 10:43fun
   Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 8 of 16




         32.    After disclosing her disability and requesting an accommodation Costco started

 treating Mrs. Hunter adversely, questioned her ability to perform her job duties and 'began

 nitpicking her work.

         33.    On or about June 11, 2019, Plaintiff became a perm.anent employee at Costco.

         34.    On or about June 14, 2019 Plaintiff provided Costco management with a doctor's

 note detailing medical restrictions.

         35.    In July 2019, Plaintiff took a leave of absence due to her medical condition after

 Costco refused to accommodate her request.

         36.    Plaintiff was not permitted to wear a medical bracelet because it was deemed

• jewelry.

         37.    Sometime in August 2019, Plaintiff was able to get her doctor to remove the

 restrictions allowing her to return to work.

        38.     'However, Plaintiff was advised by management that they would not approve her

 accommodation request for working hours as such accommodations were only for college students

 but they would wait and see what the doctor said.

         39.    After Plaintiff provided Costco with a new list of medical restrictions in August

 201.9, Mrs. Hunter was told by management to go home and not allowed to return to work.

        40.     Mrs. Hunter has made several complaints about various issues with management

 and non-management level employees with no resolution.

        41..    Mr, Hunter complained to management about the harassment she was receiving.

        42.     Mrs. Hunter disclosed her disability to management: and sought several

 accommodations that were arbitrarily denied by Costco.




                                                          Clerk ofthe District Coun; Johnson County Ka.17SOS
                                                                                      03/08/21 10.43pm PIS
  Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 9 of 16




       43.      After not being allowed to return to work for an extended period of time due to her
medical restrictions, Mrs. Hunter was told by management to return to her doctor and get a doctor's

note removing all the restrictions before She would be allowed to rettirn to work:.

       44:      Mrs. Hunter was able to get a doctor's note with no restrictions and was permitted.

to work a few days in October 2019 but was removed from the schedule and not allowed to return

after new restrictions were added. by her physician.

       45.      Mrs. Hunter reasonably believes that her disability was disclosed by management: .

to other employees,•including Mrs. Hunter's coworkers in her department.

       46.      Plaintiff has not been al-lowed to work at Costco since November 2019. and has been

on. an involuntary leave of absence since that date because Costc.o will not allow her to work with

the medical restrictions and accommodations. She has requested despite her ability to perform her

job. Such treatment amounts to a constructive discharge of Plaintiff's employment with Costco.

                                       COUNT I —
 Prohibited Discrimination (in Violation of Title VII of the Civil Rights Act of 1964("Title
                       V II"), as amended,42 U.S.C. 2000e et seq.)

       47.      Mrs. Hunter reasserts and re-alleges the allegations set forth in each and every

preceding paragraph as if fully set forth herein.

       48.      The acts.described above constitute race discrimination and harassment in violation.

of Title Vii.

       49..     Mrs. Hunter is a member of a protected class by reason of her sex being female.

       50.      Mrs. _Hunter was subjected to sex discrimination and 'harassment by Defendants in

the following ways including, but not. limited to: subjecting Mrs. Hunter to hostile and unfair

treatment as the result of the countless times management acted in a harassing, disrespectful and




                                                          Clerk ofthe District COUlt Johnson County Kansas
                                                                                      03/08/21 .10:43pm Hs
   Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 10 of 16




  discriminatory manner. Mrs. Hunter's sex was a motivating factor in the above-described

  discrimination and harassment.

         5 1.    The conduct cited above was so severe and pervasive that it affected the terms,

  conditions and. privileges of Mrs. Hunter's employment. Mrs.'Hunter and any reasonable person

  in her position would reasonably view it as such.

         51.     The conduct. cited above was adverse and damaging and.caused Mrs. Hunter great

  emotional upset. She is frequently stressed out, loses sleep, cannot focus, and is constantly fearful

  of what else might happen to her. He now sees a therapist to help her cope with the treatment he

  endured while employed by Defendants.

         53.     The actions and conduct of the Defendants set forth herein were outrageous and

  showed an evil motive or reckless indifference- or conscious disregard for the rights of Mrs. Hunter,

• and therefore. he is entitled to punitive damages from Defendants, to punish Defendants and. to

  deter Defendants and others from like conduct.

         WHEREFORE, Plaintiff, Mrs. Hunter prays for joint and several judgment against all

  Defendants on Count of her Petition, for a finding that he has been subjected to unlawful race

  discrimination and harassment prohibited by the MHRA; for an award of back. pay, including lost

  bonuses, promotion opportunities and other benefits, including interest; for an. award of

  compensatory and punitive damages; for her costs expended; for her reasonable attorneys' and

  expert fees and expen'ses, and for such other and further relief the Court deemsjust and proper.

                                         COUNT Ii-
   Prohibited Discrimination (in Violation of the Age Discrimination in .Employment Act of
                     1967("ADEA"), as Amended,29 U.S.C. 621 et seq.)

         COMES NOW,.the Plaintiff, and:for Count 11. of her cause of action for discrimination

  pursuant to 29 U.-S.C. §§ 621 et seq.("ADEA")states:


                                                             Clerk ofthe District Colin; Johnson County Kansas
                                                                                          03/08121 10:413pin US
   Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 11 of 16




         54.      Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each

 and every allegation contained herein every other paragraph of this complaint as if fully set forth

 herein this Paragraph.

         55.      Plaintiff was 42-years old at the time She was terminated by Defendant.

         56.      'Plaintiff was mistreated, targeted and not allowed to work by Defendant because of

 her age.

         57.      Defendant violated the ADEA by constructively discharging and treating Plaintiff

 in the other manners described herein because of her age.

         WHEREFORE,Plaintiff prays for the Court to find that Defendant has violated 29 1.J.S.C.

 621 etseq. and .therefore, Plaintiffis entitled to recovery for pecuniary and nonpecuniary damages,

• including lost wages and benefits, out of pocket expenses, interest, mental and emotional distress,

 and reasonable attorney's fees; and that this Court makes such other orders as it may deem just and

 proper in the circumstances.

                                            COUNT Ill-
               Prohibited Discrimination (in Violation of the Americans with Disabilities Act
                       of 1990("ADA"), as Amended,42 U.S.0 12.101 et seq.)

         COMES NOW, the Plaintiff, and for Count 1.1.1 of her cause of action for discrimination

 pursuant to 42 U.S.C. 12101 et seq. states:

         58.      Plaintiff hereby restates and incorporates by reference, repeats and re-alleges each

 and every al legation contained herein every other paragraph. of this complaint. as if fully set forth

  herein this Paragraph.

         59.      .Mrs. Hunter is a disabled.person as defined by the A.DA.

         60.      Mrs. Hunter is and was qualified; with or without reasonable accommodation, to

 perform the essential- functions of her job title. When she was employed by Costco.



                                                            Clerk ofthe District Cou4, Johnson. County Kansas
                                                                                        03/08/21 10:113pni HS
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 12 of 16




       61.     The ADA imposes on employers an absolute duty to determine whether or not they

can accommodate an employee's disability. Absent that consideration, the law has been violated.

       62.     Moreover, after engaging in the required interactive process, the employer can only

deny a request: 1) if it imposes an undue,hardship; or 2) if the employee cannot perform the

essential functions of the job with .or without the accommodation. Costco has not demonstrated.

nor made an effort to prove that either of these is reasons is why they chose to terminate. Mrs.

Hunter's employment.

       63.     The ADA does not permit an employer to refuse to consider an employee's

disability or to provide an accommodation for such simply because the employee performs the

essential functions of the job at issue without an accommodation.

       64.     C'OSTCO discriminated against Mrs. Hunter because of her disability.

       65.     As a result of the unlawful acts and, conduct of Defendant, as described in part.

herein, Plaintiff has suffered pecuniary and non-pecuniary damages, including lost wages and

benefits.. out of pocket expenses, interest, mental and emotional distress, and reasonable attorney's

fees,(the exact amount of which will be determined at trial).

        WHEREFORE,Plaintiff prays for the Court to find that Defendant has violated 42.U.S.C.

121.01 et seq. and therefore, Plaintiff is entitled to recovery for pecuniary and nonpecuniaty

damages, including lost wages and benefits, out of pocket expenses, interest, mental and emotional

distress-, and reasonable attorney's fees; and that this Court makes such other orders as it may deem

just and proper in the circumstances.

                                        COUNT IV-
 Prohibited Retaliation 42 U.S.C. Title VII, as amended 42 U.S.C. 2000e et seq., in violation
     of ADA,42 U.S.C. 12101 et seq., and in violation of ADEA 29 U.S.C. §§ 621 et seq.




                                                          Clerk °late District Coun; lohnson County Kansas
                                                                                      03/08/21 .10:43pin HS
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 13 of 16




         COMES NOW, the Plaintiff, and for Count IV of .her cause of action for Retaliation

pursuant to 42 U.S.C. Title VII, as amended. 42 U.S.C. 2000e et seq., in violation of ADA, 42

U.S.C. 12101 et seq., and in violation of ADEA.29'U.S.C. §§ 621 et.seq. states:

         66.      Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this Complaint as if fully set forth herein.

         67.       Mrs. Hunter engaged in protected activity by reporting discrimination and other

issues within Costco.

         68.      - Plaintiff raised a complaint of sex., age. and disability discrimination and other

unlawful conduct.. with Defendant.

         69.       Defendant retaliated against Plaintiff by ignoring her complaints of discrimination

and finalizing and/or ratifying the constructive discharge °Ibex employment and denying her other

opportunities for employment.

         70.      Plaintiffs protected activity in opposing discrimination was a motivating factor in

.Delendant's retaliation

         71.       Defendant then opposed Plaintiffs request for employment benefits as a further act

of retaliation.


       • .72.     'Mrs. Hunter .has suffered an adverse employment action as a consequence of her

engaging in protected activity.

         73.      • There is a direct causal connection between Mrs. Hunter' protected activity and the

adverse employment action.

   •     WHEREFORE, Plaintiff prays for the Court to find that Defendants have violated 42

U.S.C. Title VII, as amended 42'U.S.C. 2000e et seq., in violation of ADA.. 42 U.S.C. 1.210.1 et

seq., and in violation of-ADEA 29 U.S.C. .§§ 621 et ,yeq. and 'therefore,. Plaintiff is entitled to


                                                             Clerk ofthe District COM, Johnson County Kansas
                                                                                        03/08/21 10:43pm ILS
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 14 of 16




recovery for pecuniary and nonpecuniary damages, including lost wages and benefits, out of

pocket expenses, interest, mental and emotional distress, and reasonable attorney's fees; and that

this Court makes such other orders as it. may deem just and proper in the circumstances.

                                          COUNT V-
                    Retaliatory Discharge in violation of Kansas common law

        COMES NOW, the Plaintiff, and for Count V, of her cause of action for retaliatory

discharge states:

        74.      Plaintiff hereby restates and incorporates by reference, every other paragraph set

forth in this Complaint as if fully set forth herein.

        75.      Plaintiff engaged in protected activity by reporting safety issues and other

workplace concerns to corporate management outside the facility.

        76.      Plaintiff reasonably believed that COSTCO was engaging in workplace safety

violations that created increased danger for her, her co-workers and customers .at COSTCO. A.

reasonable person would have concluded the same under the circumstances. Plaintiff acted in

good faith when she reported the safety and other violations to corporate management and the

Ethics Office.

        77.      Plaintiffs conduct constituted protected activity because the public policy of

'Kansas, as reflected by its statutes, states:

                The secretary of labor shall have power to enter any Factory or mill,
        workshop, private works, public works or state agency or institution, mercantile
        establishment, laundry or any other place of business where labor is or is intended
        to be pertbmied for any purpose, when the same are open or in operation, for the
        purpose of gathering facts and statistics such as are. contemplated by this act, and
        to examine into the methods of protection from danger to employees and the.
        sanitary conditions in and around such buildings and places and to keep a record
        thereof of such inspection.
                If it shall be found upon such investigation that the methods of operation
        are such as to be unnecessarilY dangerous or injurious to the persons employed or
        residing therein, or that any other condition which is within the control of. the

                                                          Clerk oldie District Coutt Johnson County Kansas
                                                                                      03/08/21 10.43pm HS
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 15 of 16




       owner, proprietor, agent, administrator or lessee of any such building,
       establishment or place to be .found to be dangerous or injurious to any persons
       employed therein or to any other person or persons, the secretary or the authorized
       agent of the secretary after making such inspection shall notify in writing the owner,
       proprietor, agent, administrator or lessee of such building, establishment, or place.
       Such notification may also include an order that requires the provisions of such
       safeguards or safety devices or the making of such alterations or additions or
       changes in methods of operation or the taking of any other measures the secretary
       may deem appropriate and necessary for the safety and protection of the employees
       or other persons endangered by such conditions and the amount of time wanted by
       the secretary for making any such alterations, additions, changes or taking such
       other methods as required. Such amount of time shall not exceed 60 days after
       service ofthe notice and the order unless an extension thereof is requested for good
       cause shown by the person named in the order, and such extension is granted by the
       secretary. :K.S.A. § 44-636(a).

                a. A reasonable person would conclude the conduct of Plaintiff reporting
                   violations (or what: he. perceives as violations) of K.S.A. § 44-615 falls
                   within her rights under Kansas law.

                b. By regulating safety and protection of employees in the workplace
                    tinder .K.S.A. § 44-636(a), it is reasonable to believe-That this statute is
                    designed to protect the health welfare, and safety of the general
                   .population in Kansas.

        78.     Kansas law also prohibits discharge or discrimination based on reporting such

issues and states that is it unlawful for:

       any person,firm or corporation to discharge any employee or to discriminate m any
       way against any employee because of the.fact that any such employee may testify
       as a witness before the. secretary of labor, or shall sign any complaint or shall be in
       any way instrumental in bringing to the attention ofthe secretary of labor any matter
       ofcontroversy between employers and employees as provided. herein. K.S.A.§ 44-
       615.

        79.     Plaintiff's act of reporting s.,afety and other workplace issues caused or motivated

COSTCO to terminate her employment.

       80.      The termination of her employment caused Plaintiff to suffer damages including

emotional distress, frustration, humiliation, past and future lost wages, and lost benefits.




                                                            Clerk ofthe District Conn; Johnson County Kansas
                                                                                        03/08/21 10:43pm KS
 Case 2:21-cv-02175-HLT-GEB Document 1-1 Filed 04/15/21 Page 16 of 16




       81.     COSTCO acted intentionally, maliciously, willfully, or with a reckless disregard

for Plaintiff's rights and the rights of others in firing Plaintiff, making COSTCO liable for punitive

damages.

       82.     The actions and conduct set forth herein were outrageous and Showed evil motive

or reckless indifference or conscious disregard. for the rights of Plaintiff and others, and therefore

Plaintiff is entitled to punitive damages from Defendants, to punish Defendants and to deter

Defendants and others from similar conduct.

        WHEREFORE,'Plaintiff requests a judgment in her favor against COSTCO on Count V of

her Complaint, which shall include compensatory and punitive damages, pre-judgment and post

judgment interest as provided, by law, costs expended, and other relief as this Court deems just,

proper and equitable.

                                         JURY DEMAND

Plaintiff,.Mrs.'Hunter requests a trial by jury on issues triable by jury.

                                                      • RESPECTFULLY SUBMITTED

                                                       /4.fe40.4/0.eff 99
                                                       Gerald Gray II, KS. Bar#26749
                                                      G. GRAY LAW,LLC
                                                      104 W.9m STREET, SUITE 401
                                                       KANSAS CITY, MO 64105
                                                      (0)816-888-3145
                                                      (F)816-817-4683
                                                      egraylawPOUtlook.COM
                                                       ATTORNEY FOR PLAINTIFF




                                                            Clerk ofthe District Cowl, Johnson County Kansas
                                                                                        03/08/21 10:43pm HS
